274 F.2d 826
Joe LONDONv.Robert RAINS, Acting Warden, Oklahoma State Penitentiary.
No. 6139.
United States Court of Appeals Tenth Circuit.
September 12, 1959.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Arthur J. Kane, Jr., Denver, Colo., and Morris G. Gray, Okmulgee, Okl., for appellant.
Mac Q. Williamson, Atty. Gen., of Oklahoma, and Mr. Owen J. Watts, Asst. Atty. Gen., of Oklahoma, for appellee.
Before BRATTON, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.